Charles G. Carsten was an experienced carpenter. For many years, he earned his living at that trade. He was working at his trade at the time of the accident out of which this action arose. Ed Lewis earned his living as a railroad employee — that was his regular business — and he had no other gainful occupation or business. He was not engaged in the business or industry of constructing buildings. Lewis owned, and resided on, a small tract of land in Clark county. In July, 1931, Carsten was employed by Lewis at a daily wage to assist the latter in constructing a frame chicken house on that tract. During the course of his employment, and after working thereat for several days, Carsten was injured. His claim for compensation under the workmen's compensation act was disallowed by the department of labor and industries. That rejection, on appeal to the superior court, was sustained on the ground that, when injured, Carsten was not employed by an employer engaged in extrahazardous work. Carsten has appealed.
Only one question is presented by the appeal. Is one employed otherwise than for the purpose of the employer's trade or business entitled to the benefit of the workmen's compensation act? *Page 56 
Respondent argues: The workmen's compensation act does not apply to a home owner constructing or repairing buildings on his own land. The act applies exclusively to persons engaged in extrahazardous work as a business or industry. The work in which the workman or employee is engaged at the time he suffers an injury does not determine the applicability of the act. The business of the master or employer fixes the status of the servant or employee under the act. "The question, in its final analysis, is whether or not the master in this case `comes under the act.'"
The work or occupation of the appellant at the time he suffered the injury for which he seeks compensation, was defined and classified by the statute as extrahazardous. When a person engages in extrahazardous work in which a workman is, or workmen are, employed for wages, such person is an employer under the workmen's compensation act. The facts in the case at bar bring Lewis, the employer, within the purview of the statute. That being so, the appellant was a "workman" engaged in the employment of an employer coming under the act. The pertinent provisions of the statute are as follows:
"There is a hazard in all employment, but certain employments have come to be, and to be recognized as being inherently constantly dangerous. This act is intended to apply to all such inherently hazardous works and occupations, and it is the purpose to embrace all of them, which are within the legislative jurisdiction of the state, in the following enumeration, and they are intended to be embraced within the term `extrahazardous' wherever used in this act, to-wit: . . . buildings being constructed, repaired, moved or demolished . . ." Rem. Rev. Stat., § 7674.
"Except when otherwise expressly stated, employer means any person . . . while engaged in this state in any extra-hazardous work or who contracts with another to engage in extra-hazardous work. *Page 57 
"Workman means every person in this state, who is engaged in the employment of any employer coming under this act whether by way of manual labor or otherwise, in the course of his employment." Chapter 132, Laws of 1929, p. 325, § 1; Rem. Rev. Stat., § 7675.
I cannot agree that, as Lewis did not employ the appellant workman to build or repair as an incident to a gainful business or industry of the employer, the appellant was not within the protection of the statute. This court has never held that one employed otherwise than for the purpose of the employer's trade or business was not entitled to the benefit of the statute. In the absence of a provision expressly excluding such employees — no extravagant principle of inclusion is necessary to bring appellant within the operation of the compensation act — all persons engaged in the employment of any employer engaged in any extrahazardous work are workmen "under this act." Engaged in work means no more than occupied in doing that work or devoting attention and effort to that work. One can be so engaged temporarily, or that may be one's business.
I can not agree that the cases cited by the majority are in point. In Parker v. Pantages Theater Co., 143 Wn. 176,254 P. 1083, we held that the washing of electric light globe signs by an employee of the owner of the building to which such signs were affixed, was not an extrahazardous employment under the workmen's compensation act, classifying "window washing" and "washing or cleaning buildings" as an extrahazardous employment.
Edwards v. Department of Labor  Industries, 146 Wn. 266,262 P. 973, is likewise inapplicable in view of the statute. We held that the classification of team and truck-driving as an extrahazardous employment did not include the driving of a delivery truck *Page 58 
for a merchant; that, under the statute, team and truck-driving related to the business or trade of the employer, and that wholesale merchants were not in the team and truck-driving business.
Thurston County Chap. etc. v. Department of Labor Industries, 166 Wn. 488, 7 P.2d 577, holds that, where one is employed by a charitable organization, such employee is not protected by the act by reason of the fact that charitable organizations, as employers, are not within the operation of the act.
The benefit of the appellant's labor in building the chicken house inured to the employer, the landowner. While not the regular trade or business of Lewis, yet during the time he was supervising and aiding in the construction of a building on his land, Lewis was engaged in, or occupied in doing, or devoting attention and effort to, extrahazardous work. If he supervised the construction of a mansion for himself and employed fifty workmen, it would hardly be contended that the statute did not apply. While the work would be of longer duration, the employer would be engaged only temporarily in the business of extrahazardous work. The principle would be the same whether he built for himself, or for another, a castle or a shack, or whether he employed fifty men or only one man to perform the work. Whether he builded for another or for himself, when he employed persons to engage in that work and that work was extrahazardous, the employment was under the act.
By statute and judicial interpretation, other jurisdictions have excluded from the protection of their workmen's compensation act the person whose employment is purely casual and the person whose employment is not for the purpose of the employer's regular trade or regular business. The language of the statutes *Page 59 
of those states differs from the language of our statute, hence such authorities are not helpful.
Our state was not concerned solely in the protection of those operating industries and businesses. The legislature emphatically declared that the compensation act was intended to include the industrial classes as a whole; that each wage worker, when injured in the course of extrahazardous employment, was entitled to the protection afforded by the act. The protective features of the act were not, as respondent contends, intended for only those wage workers who are employed in an industry or a business operated for profit.
"The welfare of the state depends upon its industries, and even more upon the welfare of its wage worker." Rem. Rev. Stat., § 7673.
Websterian definitions lend support to the view that the language "while engaged in any extrahazardous work" means that, to bring appellant within the operation of the statute, his employer must have been engaged in chicken-house and other building construction for profit, or as a business or industry.
Such remedial legislation as the compensation act should be liberally interpreted — that spirit has in the past characterized this court's interpretations of the act, if interpretation were necessary. However, the statute is clear and needs no interpretation. We find no language in the statute expressly or impliedly excluding from the benefit of the act one who is employed otherwise than for the purpose of the employer's regular trade or business.
The judgment should be reversed.
BLAKE, MITCHELL, and MAIN, JJ., concur with MILLARD, J. *Page 60